         Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 NATIONAL WASTE ASSOCIATES, LLC               :
                                              :
 Plaintiff,                                   :   No. 3:20-CV-485(VLB)
                                              :
 v.                                           :
                                              :   March 29, 2020
 GHAI MANAGEMENT SERVICES, INC.,              :
                                              :
 Defendant.                                   :
                                              :

      MEMORANDUM OF DECISION DENYING MOTION TO DISMISS [DKT. 28]

       The Plaintiff, National Waste Associates, LLC (“NWA”) brings this action for

(i) breach of contract, (ii) tortious breach of contract, (iii) unjust enrichment, and

(iv) violation of the Connecticut Unfair Trade Practices Act (“CUTPA”), against the

Defendant, Ghai Management Services, Inc. (“Ghai”). [Dkt. 1 (Compl.)]. NWA

alleges that it and Ghai were parties to a service agreement that Ghai breached in

February 2020. See Compl. Ghai filed a motion to dismiss, or in the alternative, a

motion to transfer, alleging that this Court lacks personal jurisdiction to hear this

case, that NWA has failed to state a claim upon which relief can be granted for

counts one, two and four, and that venue is proper in California. [Dkt. 28 (Mot.)].

NWA filed an opposition arguing that Ghai consented to jurisdiction and venue in

Connecticut by assenting to the forum selection clause in the parties’ service

agreement, and that NWA set forth sufficient allegations with respect to counts

one, two, and four to overcome dismissal. [Dkt. 32 (Opp.)]. Ghai filed a reply to the

opposition. [Dkt. 33 (Reply)]. NWA filed a sur-reply after receiving Court approval.




                                          1
         Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 2 of 14




[Dkt. 37 (Sur-Reply)]. For the following reasons, Ghai’s motion is DENIED in its

entirety.

   I.       BACKGROUND

        NWA is engaged in the business of, inter alia, providing waste removal

management and recycling services for its clients throughout the country, with a

principal place of business in Connecticut. [Compl. at ¶ 2]. Ghai owns, manages,

and/or operates franchised restaurants at approximately 150 locations with a

principal place of business in California. [Id. at ¶ 3]. NWA has provided services

to Ghai on an ongoing basis beginning in or around November 2012. [Id. at ¶ 6].

        NWA filed with its complaint a service agreement between it and Ghai

(“Agreement”).    [Compl. at Ex. A (hereinafter “Agreement”)].     The Agreement

provides that NWA “will manage solid waste and recyclable services, including

recyclables, for the locations it has been currently servicing (as listed in [NWA’s]

ongoing invoices) and those additional locations listed in Addendum A.”

[Agreement at 1]. The Agreement provides an effective date of August 1, 2018 and

continues through July 31, 2023. [Id.]. The Agreement also provides that Ghai

agreed to pay NWA monthly for this service. [Id. at 4].

        The Agreement is signed in counterpart. It has two substantively identical

signature pages each signed by one or more of the parties. [Id. at 8–9]. The first

signature page was signed by Sunny Guy, in his capacity as President of Ghai, on

April 4, 2018. [Id.]. The second signature page was signed by Gurinder Kehr, in

his capacity as Director of Projects and Development for Ghai, on April 5, 2018.




                                         2
         Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 3 of 14




[Id.]. The second signature page was counter signed by Carmine Esposito, in his

capacity as Managing Member of NWA, on April 5, 2018. [Id.].

        Both signature pages contain a forum selection clause which state in their

entirety:

        The provisions of this Agreement and any claim or defense arising out
        of this Agreement shall be construed, interpreted and governed in
        accordance with the laws of the State of Connecticut. In addition, the
        parties agree that all disputes which may arise under this agreement
        shall be adjudicated in the State or Federal Courts located in the State
        of Connecticut. Each party hereby consents to the jurisdiction of such
        courts over itself in any action relating to this agreement.

[Id.]. The forum selection clause on both signature pages is identical. [Id.].

        The Agreement includes a cancellation clause. [Id. at 5–6]. The cancellation

clause includes the following:

        After the initial sixty (60) days from the beginning date of this
        Agreement (transition period), Agreement may be terminated or
        otherwise canceled by either party for non-performance upon (60)
        days written notice. “Non-performance” of Contractor shall be defined
        as a failure despite three (3) written notifications to correct a Services
        problem at any one location in any one month. Services problems
        include, but are not limited to, missed pick-ups and Services shut-offs
        at Customer locations. Any service problems caused in any part by
        Customer or its previous contractor(s) will not be a basis for “Non-
        performance” of Contractor. “Non-performance” of Customer shall be
        defined as a failure despite three (3) written notifications to pay
        Contractor within its payment terms. This Agreement may not be
        terminated or otherwise canceled by either party without cause.
        Customer may request that Contractor change its subcontractor
        should Customer deem the performance of the said subcontractor to
        be unsatisfactory.

[Id. at 6].

        The Agreement also makes reference to an addendum, Addendum A. [Id. at

1]. Addendum A was provided to the Court in NWA’s opposition to Ghai’s motion




                                            3
          Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 4 of 14




to dismiss. [Opp. Ex. B]. Addendum A is a spreadsheet that contains a list of

locations for restaurants in California, Missouri, and Oregon. [Id.].

         After the Agreement was consummated, NWA performed services in

accordance with the Agreement. [Compl. at ¶ 15]. Ghai paid NWA’s invoices until

its February 20, 2020 invoice. [Id. at ¶ 16]. Mr. Ghai sent NWA a termination notice

for nonpayment. [Id. at ¶ 17]. The termination notice did not comply with the

Agreement’s cancelation clause because it was not preceded by a written notice of

non-performance. [Id.]. On April 10, 2020, NWA brought this action against Ghai.

[Compl.]. On June 25, 2020, Ghai filed the motion now before the Court.

   II.      PERSONAL JURISDICTION

         On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the

plaintiff bears the burden of proof. MacDermid, Inc. v. Deiter, 702 F.3d 723, 727 (2d

Cir. 2012). “Prior to trial, however, when a motion to dismiss for lack of jurisdiction

is decided on the basis of affidavits and other written materials, the plaintiff need

only make a prima facie showing.” Id.           “A plaintiff can make this [prima facie]

showing through his ‘own affidavits and supporting materials[,]’ . . . containing ‘an

averment of facts that, if credited . . . , would suffice to establish jurisdiction over

the defendant.’” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001)

(internal citation omitted).    “[W]here the issue is addressed on affidavits, all

allegations are construed in the light most favorable to the plaintiff and doubts are

resolved in the plaintiff's favor[.]” Id.

         The allegations in the complaint must be taken as true to the extent
         they are uncontroverted by the defendant's affidavits. If the parties
         present conflicting affidavits, all factual disputes are resolved in the



                                            4
        Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 5 of 14




       plaintiff’s favor, and the plaintiff’s prima facie showing is sufficient
       notwithstanding the contrary presentation by the moving party.

Seetransport     Wiking     Trader     Schiffarhtsgesellschaft      MBH      &    Co.,

Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572, 580 (2d Cir.

1993), as amended (May 25, 1993).

          a. Forum Selection Clause

       Ghai argues this Court lacks personal jurisdiction over it. Ghai specifically

argues that the forum selection clause does not confer personal jurisdiction

because it is invalid. Mot. at 9. NWA argues that the forum selection clause is

enforceable citing Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014).

       “Parties can consent to personal jurisdiction through forum-selection

clauses in contractual agreements.”      D.H. Blair & Co. v. Gottdiener, 462 F.3d 95,

103 (2d Cir. 2006) (citing to Nat'l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 315–

16 (1964)). “Connecticut courts continue to recognize that a party to a contract

may voluntarily submit to the exercise of personal jurisdiction over it in

Connecticut by agreeing to a contract’s forum selection provisions.” LucidRisk,

LLC v. Ogden, 615 F. Supp. 2d 1, 5–6 (D. Conn. 2009) (collecting cases). However,

several conditions must be met as will be discussed below. D.H. Blair, 462 F. 3d at

103.

       “[I]n evaluating a motion to dismiss based on a forum selection clause, a

district court typically relies on pleadings and affidavits . . . but must conduct an

evidentiary hearing to resolve disputed factual questions in favor of the

defendant.” Martinez, 740 F.3d at 216–17 (internal citations omitted).




                                          5
        Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 6 of 14




       To determine whether the district court properly dismissed a claim
       based on a forum selection clause, we employ a four-part analysis. We
       ask: (1) ‘whether the clause was reasonably communicated to the
       party resisting enforcement’; (2) whether the clause is ‘mandatory or
       permissive, i.e., . . . whether the parties are required to bring any
       dispute to the designated forum or simply permitted to do so’; and (3)
       ‘whether the claims and parties involved in the suit are subject to the
       forum selection clause.’ ‘If the forum clause was communicated to the
       resisting party, has mandatory force and covers the claims and parties
       involved in the dispute, it is presumptively enforceable.’ A party can
       overcome this presumption only by (4) making a sufficiently strong
       showing that enforcement would be unreasonable or unjust, or that
       the clause was invalid for such reasons as fraud or overreaching.’

Id. at 217 (internal citations omitted) (emphasis in original).

       When a forum selection clause is presumptively valid, only a strong showing

that it should be set aside can overcome that presumption. In re Assicurazioni

Generali S.p.A. Holocaust Ins. Litig., 228 F. Supp. 2d 348, 372 (S.D.N.Y. 2002) (citing

to M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 15 (1972)). This is because

forum selection clauses “further vital interests of the justice system, including

judicial economy and efficiency, ensure that parties will not be required to defend

lawsuits in far-flung fora, and promote uniformity of result.” Id. at 219.

       Further, consistent with the longstanding principle of freedom of contract,

“contracts entered into freely generally should be enforced because the financial

effect of forum selection and choice of law clauses likely will be reflected in the

value of the contract as a whole.” Roby v. Corp. of Lloyd's, 996 F.2d 1353, 1363 (2d

Cir. 1993).

   1. Reasonably Communicated

       Ghai argues that the Agreement is invalid because the two signature pages

are different; noting that the second signature page, signed by Mr. Kehr, does not



                                           6
       Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 7 of 14




have the page number and footer which appear on the first page. Mot. at 10. He

further postulates that, because the signature pages differ, the body of the

Agreement was changed. Lastly, Ghai asserts that Mr. Kehr did not have authority

to bind Ghai to the terms of the Agreement.

      The Court rejects Ghai’s arguments. The fact that the Agreement was signed

in counterparts which were not identical in form does not support a conclusion that

the forum selection clause was not reasonably communicated to Ghai. This is

especially true here where the forum selection clause appeared on both signature

pages, each signed by both Mr. Ghai and Mr. Kehr.

      In addition, even if another page of the Agreement was changed, that change

would not affect the validity of the forum selection clause. Having executed a

signature page with the identical forum selection clause, Mr. Ghai and Mr. Kehr

both assented to this forum. Further, Ghai’s argument that Mr. Kehr did not have

apparent authority does not put into issue whether the forum selection clause was

reasonably communicated.

      The complaint contains sufficient allegations and evidence that Mr. Kehr did

have apparent authority to bind Ghai.

      Apparent authority is “the power to affect the legal relations of another
      person by transactions with third persons, professedly as agent for
      the other, arising from and in accordance with the other's
      manifestations to such third persons. Further, in order to create
      apparent authority, the principal must manifest to the third party that
      he “consents to have the act done on his behalf by the person
      purporting to act for him.”

      Fennell v. TLB Kent Co., 865 F.2d 498, 502 (2d Cir. 1989) (citing to

Restatement (Second) of Agency § 8 (1958)) (emphasis in original). At this, the



                                         7
        Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 8 of 14




motion to dismiss stage, the Court assumes the truth of the well-pleaded

allegations of the complaint. Whitaker, 261 F.3d at 208. The complaint does allege

apparent authority because the Agreement was filed with the complaint and the

signature block signed by Mr. Ghai, holding himself out to be signing in his

capacity as the chief executive officer, agreed to the terms of the forum selection

clause, submitting to the jurisdiction of this district.

      In further support, Mr. Ghai sent an email to NWA telling them to “work with”

Mr. Kehr. Obj. at. Ex. A. Thus, Mr. Ghai, as the principal, manifested to NWA that

he consents to Mr. Kehr representing Ghai’s interests in their relationship.

      Even if Mr. Kehr did not have apparent authority, the complaint sufficiently

alleges that Ghai ratified the Agreement by accepting and paying for services under

its terms for approximately two years. See Connecticut Car Rental, Inc. v. Prime

One Cap. Co., LLC., 247 F. Supp. 2d 158, 166 (D. Conn. 2003) (“A principal who

accepts the benefits of an agent’s unauthorized contract is estopped to deny the

agent’s authority.”).

      Therefore, the Court finds that the complaint sufficiently alleges the forum

selection clause was reasonably communicated to and agreed to by Ghai and that

it is estopped from challenging its enforceability.

   2. Mandatory or Permissive

      Ghai argues that the forum selection clause is permissive but cites to no

authority. Mot. at 11. The forum selection clause states that “the parties agree that

all disputes which may arise under this agreement shall be adjudicated in the State

or Federal Courts located in the State of Connecticut.”       The language of the



                                           8
       Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 9 of 14




Agreement is wholly unequivocal and unambiguous. Ghai’s argument is

unsupported and meritless. The Court finds Ghai has failed to establish the forum

selection clause is mandatory.

   3. Claims Nexus to Clause

      Ghai does not argue that the claims and parties involved in this case are not

subject to the forum selection clause. This suit relates to Ghai’s alleged failure to

comply with the terms of this Agreement as outlined above.         This Agreement

contains the forum selection clause at issue. Therefore, the Court finds that the

claims and parties involved in this case are subject to the forum selection clause.

   4. Unreasonable, Unjust, Fraud or Overreaching

      Having now found that factors one through three as stated above have all

been met, the forum selection clause is presumed valid. This presumption can be

overcome if Ghai can make a sufficiently strong showing that enforcement would

be unreasonable or unjust, or that the clause was invalid for such reasons as fraud

or overreaching.

      Ghai argues that enforcement of the agreement would be unreasonable and

unjust because it would require Mr. Ghai to travel to Connecticut during the COVID-

19 pandemic. Mot. at 11. Ghai states that Mr. Ghai suffers from medical conditions

that make him susceptible to serious illness if he contracts COVID-19. Id. Further,

Ghai argues that enforcement is unreasonable because some of the witnesses—

the haulers contracted with NWA to provide services for Ghai—are not located in

Connecticut.




                                         9
       Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 10 of 14




      The first argument fails because it has become common practice for

depositions to be taken via videoconference and there is no reason for Mr. Ghai to

appear in Connecticut until the actual trial.     Considering that the trial is only

scheduled to begin at its soonest on January 18, 2022; [Dkt. 30]; it would be mere

speculation at this time that Mr. Ghai would be unable to travel over a year from

now. The second argument also fails because the inconvenience to the potential

witnesses does not constitute a sufficiently strong showing that enforcement

would be unreasonable or unjust. Martinez, 740 F.3d at 217.

      This forum selection clause is included in the Agreement between a

Connecticut service company and a California based managing company.

Litigation to enforce the agreement would necessarily occur in the forum state of

one of the parties. This is a fact anticipated, negotiated, and resolved by the parties

in the forum selection provision of the Agreement. The Court finds that the forum

selection clause is neither unreasonable nor unjust.

      Ghai next argues that the forum selection clause is invalid because it is

fraudulent and overreaching. Mot. at 11–12. To support this claim, Ghai states that

NWA knew that Mr. Ghai was the principal of Ghai but instead had Mr. Kehr sign

the Agreement. Id. Ghai also argues that the Agreement attached to the complaint

is incomplete because the Addendum was not attached. Id. The Court rejects both

arguments. As the Court states above, there is sufficient evidence alleged that Mr.

Kehr had at least apparent authority to bind Ghai to this agreement. Further, the

Addendum was provided to the Court in a subsequent pleading and its absence

would not invalidate the forum selection clause because the forum selection clause



                                          10
          Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 11 of 14




was on the signature page not the Addendum. The Court finds Ghai has failed to

show the forum selection clause is either fraudulent or overreaching.

          Accordingly, the Court finds the complaint sufficiently alleges the forum

selection clause is valid and binding and thus Ghai has consented to personal

jurisdiction before this Court. Because the Court finds that Ghai consented to

personal jurisdiction, it need not address the claims made under the Connecticut

long-arm statute and the Due Process Clause of the United States Constitution.

   III.      FAILURE TO STATE A CLAIM

          Ghai argues that the breach of contract claim must fail because NWA has

failed to allege a valid agreement exists between the parties. Mot. at 7. In support

of this, Ghai claims that the first signature page does not form a contract because

it was not counter signed by NWA. Id. at 8. Ghai also claims that the second

signature page does not form a contract because the footer is different than that of

the first signature page and the rest of the Agreement. Id. Though Ghai argued

that the Agreement also missed material terms because NWA had not provided

Addendum A, Addendum A has been provided to the Court. See Opp. Ex. B.

          Here, the Court finds that the Plaintiff has alleged sufficient facts to

overcome dismissal that the parties are subject to the Agreement.        The Court

rejects Ghai’s argument that the service agreement attached to the complaint does

not constitute proof of an agreement. The first signature page clearly bears the

signature of Mr. Ghai, though it is not countersigned, the party resisting

enforcement signed it.       The second signature page clearly bears Mr. Kehr’s

signature who, as stated above, had at least apparent authority to bind Ghai to the



                                          11
         Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 12 of 14




agreement. Further, as stated above, this Agreement was ratified by Ghai. The

mere fact that the contract was assented to twice by Ghai does not prove or even

reasonably call into question, the existence of an agreement to justify dismissal.

Therefore, the Court denies Ghai’s motion to dismiss counts one and two.

         Ghai argued in its reply that the Court should dismiss count four because

the Plaintiff failed to allege the wrongful conduct took place in Connecticut as

required under CUTPA. Ghai merely states, without explanation,            the alleged

wrongful conduct could only have taken place in California. Reply at 9. Ghai cites

to Gulf Underwriters Ins. Co. Hurd Ins. Agency, Inc., No. Civ.A. 3:03crv1277, 2004

WL 1084718 (D. Conn. May 11, 2004) claiming that it supports dismissal because

“the court dismissed the CUTPA claim for lack of personal jurisdiction because

there was no evidence that the defendant committed the alleged tort in

Connecticut.” Id. In Gulf Underwriters, the plaintiff brought a declaratory judgment

action against both the defendant-insurance company and its CEO.                  Gulf

Underwriters, 2004 WL 1084718 at *1. The court dismissed the allegations against

the CEO because it did not have personal jurisdiction, Id. at *4, not because it failed

to state a claim upon which relief can be granted. Here, the Court has found that

Ghai consented to personal jurisdiction in Connecticut.              Therefore, Gulf

Underwriters is inapplicable and the Court denies Ghai’s motion to dismiss count

four.

   IV.      VENUE




                                          12
       Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 13 of 14




      Ghai argues that this action should be transferred pursuant to 28 U.S.C. §

1404. Mot, at 12–15. NWA argues that venue is proper in Connecticut based on

the forum selection clause. Opp. at 9–16.

      Section 1404(a) provides that: “For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

division to which all parties have consented.”

      When there is a valid forum selection clause, the forum selection should give

controlling    weight    “in    all   but   the   most   exceptional    circumstances.

“ Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dis. Of Texas, 571

U.S. 49, 63 (2013) (“Atlantic Marine”). In Atlantic Marine, the Supreme Court was

required to determine when a court should transfer venue to the venue stated in

the forum selection clause. This case is distinct because here the forum venue is

the forum selected in the forum selection clause.

      As held in Atlantic Marine, the court is to consider only public interest factors

justifying transfer. Id. at 64. “[T]hose factors will rarely defeat a transfer motion.”

Id. Only in “unusual circumstances” will the forum selected by parties not be

controlling.   Id. Here, because the Court finds there is a valid forum selection

clause, the only factors the Court may consider in determining whether the transfer

this case are public interest factors. See Atlantic Marine, 571 U.S. at 64.

      Mr. Ghai argues that the COVID-19 pandemic constitutes an exceptional

circumstance overriding the forum selection clause.          Mot. at 14. However, as

addressed      above,   the    deposition   of    Mr. Ghai   can   be   conducted   via



                                            13
        Case 3:20-cv-00485-VLB Document 43 Filed 03/29/21 Page 14 of 14




videoconference. NWA has indicated it is willing to accommodate him. See Opp.

at 3 n.1. If NWA resists, Ghai can file a motion with the Court seeking relief from

an in-person deposition.

        Ghai also argues that California would be the more proper venue because

the witnesses to this case—namely the haulers contracted with NWA to service

Ghai—do not reside in Connecticut.      Mot. at 4–5. In an affidavit by Ghai Vice

President of Operations, Steve Thomas, two of the vendors are in Sacramento,

California and one is in Lombard, Illinois. Reply. The Court rejects this argument.

The fact that some of the witnesses are not located within this forum does not

constitute an exceptional circumstance overcoming a contractually chosen forum.

It is quite common that witnesses in a civil case do not reside within the forum

state. Further, there are witnesses who will likely be called that do reside in this

state, including employees of NWA. Therefore, the Court denies Ghai’s request for

transfer because it has not established exceptional circumstances that justify

setting aside the contractually chosen forum and transferring this case.

   V.      CONCLUSION

        For the aforementioned reasons, Ghai’s motion to dismiss is DENIED and

Ghai’s motion to transfer is DENIED.

        IT IS SO ORDERED.

                                             _____/s/_____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: March 29, 2021



                                        14
